DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 11/09/2020, with respect to the rejections of claims 1, 4-10, 14 and 20 under 35 U.S.C. 103 as being unpatentable over Fajardo et al., (Pub. No.: US 2007/0014259 A1), in view of Lee et al., (Pub. No.: US 2006/0092960 A1), the rejections of claims 11-13, 16-19, and 21-30 under 35 U.S.C. as being unpatentable over Fajardo et al., (Pub. No.: US 2007/0014259 A1), in view of Lee et al., (Pub. No.: US 2006/0092960 A1), and further in view of Saiwai et al., (Pub. No.: US 2016/0374129 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 08/28/2020 has been withdrawn.  

Allowable Subject Matter
3.	Claims 1, 4-14, and 16-30 (now 1-27) are allowed.  The following is an examiner’s statement of reasons for allowance:  The arguments found to be persuasive.  The reason for the allowance of the claims is the amendments and inclusions of the limitations in claims 1, 14, 20, and 30 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“receiving a handover indication to maintain or discard buffered data during the handover procedure, the handover indication comprising a first indication to maintain or discard buffered data for uplink and a second indication to maintain or discard buffered data for downlink;”
“selecting between maintaining the buffered data and discarding the buffered data based at least in part on the handover indication.”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463